DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Line, et al. (9,694,779).
Line discloses a front carrier module for a seatback assembly comprising a first side member 62 having at least one door hingedly coupled to an outer perimeter edge of the first side member, wherein the at least one door of the first side member is operable between open and closed positions relative to the first side member; and a second side member 64 spaced-apart from the first side member and having at least one door hingedly coupled to an outer perimeter edge of the second side member, wherein the at least one door of the second side member is operable between open and closed positions relative to the second side member; a support member 66 positioned above and operably coupled to both the first and second side members, .

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-11, 19 and 20 allowed. The following is a statement of reasons for the indication of allowable subject matter:  In independent claim 1, the recitation of a front carrier module having a mounting portion with an inverted U-shaped outer perimeter edge and a plurality of doors hingedly coupled to the outer perimeter edge and an airbag carrier module having an inverted U-shaped raceway and in independent claim 19, the recitation of a front carrier module having a mounting portion with an outer perimeter edge and a plurality of doors hingedly coupled to and outwardly extending from the outer perimeter edge of the mounting portion and an airbag carrier module having a mounting portion with an outer perimeter edge and a raceway in combination with the rest of the recited elements, clearly defines over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616